                 Case 20-10475-BLS              Doc 626-1        Filed 07/01/20         Page 1 of 3




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                                  )
    In re:                                                        )   Chapter 11
                                                                  )
    CRAFTWORKS PARENT, LLC, et al., 1                             )   Case No. 20-10475 (BLS)
                                                                  )
                                       Debtors.                   )   (Jointly Administered)
                                                                  )
                                                                  )   Obj. Deadline: July 22, 2020 at 4:00 p.m.
                                                                  )   Hearing Date: Only if Objections are timely filed.

           NOTICE OF SECOND MONTHLY FEE APPLICATION OF KLEHR
     HARRISON HARVEY BRANZBURG LLP FOR PAYMENT OF COMPENSATION
     AND REIMBURSEMENT OF EXPENSES AS CO-COUNSEL FOR THE DEBTORS
          FOR THE PERIOD FROM APRIL 1, 2020 THROUGH APRIL 30, 2020

        PLEASE TAKE NOTICE that the above-captioned debtors and debtors in possession
(the “Debtors”) filed the Second Monthly Fee Application of Klehr Harrison Harvey Branzburg
LLP for Payment of Compensation and Reimbursement of Expenses as Co-Counsel for the Debtors
for the Period from April 1, 2020 through April 30, 2020 (the “Application”) with the United States
Bankruptcy Court for the District of Delaware, 824 North Market Street, 3rd Floor, Wilmington,
Delaware 19801 (the “Bankruptcy Court”).

       PLEASE TAKE FURTHER NOTICE that the Application is submitted pursuant to the
Order (I) Establishing Procedures for Interim Compensation and Reimbursement of Expenses for
Professionals; and (II) Granting Related Relief [Docket No. 264] (the “Administrative Order”)
dated April 6, 2020.




1     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number are: Big River Breweries, Inc. (6292); Brew Moon Colorado, Inc. (5001); Chophouse License, LLC
      (2340); Craft Brewery Holding, Inc. (1228); CraftWorks Holdings, LLC (7163); CraftWorks Intermediate Co,
      LLC (9810); CraftWorks Parent, LLC (3345); CraftWorks Restaurants & Breweries Group, Inc. (4820);
      CraftWorks Restaurants & Breweries, Inc. (2504); CraftWorks Restaurants & Breweries, LLC (0676); GB
      Acquisition, Inc. (5175); GB Franchise, LLC (7716); GB Kansas, LLC (0924); GB Maryland, Inc. (6439); GB
      Parent, Inc. (1281); GBBR Texas, Inc. (9904); Gordon Biersch Brewery Restaurant Group, Inc. (8023); Harbor
      East Brewery, LLC (7759); Logan’s Restaurants, Inc. (9987); Logan’s Roadhouse, Inc. (2074); Logan’s
      Roadhouse of Kansas, Inc. (8716); Logan’s Roadhouse of Texas, Inc. (2372); LRI Holdings, Inc. (4571); Old
      Chicago Franchising LLC (7249); Old Chicago of Colorado, Inc. (4857); Old Chicago of Kansas, Inc. (0606);
      Old Chicago Oregon, LLC (5083); Old Chicago Parker Crossing, Inc. (9218); Old Chicago Taproom, LLC
      (5838); Old Chicago Westminster, Inc. (5759); Roadhouse Intermediate Inc. (6159); Roadhouse Midco Inc.
      (6337); Roadhouse Parent Inc. (5108); Rock Bottom Arizona, Inc. (4848); Rock Bottom License, LLC (9033);
      Rock Bottom of Minneapolis, Inc. (5762); Wadsworth Old Chicago, Inc. (4849); Walnut Brewery, Inc. (7405).
      The Debtors’ mailing address is 3011 Armory Drive, Suite 300, Nashville, TN 37204.



PHIL1 8985911v.1
              Case 20-10475-BLS        Doc 626-1      Filed 07/01/20      Page 2 of 3




       PLEASE TAKE FURTHER NOTICE that any objection or response to the Application
must be made in writing and be filed with the Bankruptcy Court, on or before July 22, 2020 at
4:00 p.m. prevailing Eastern Time.

        PLEASE TAKE FURTHER NOTICE that at the same time, you must also serve a copy
of the response or objection upon the following: counsel to the Debtors, Katten Muchin Rosenman
LLP, 575 Madison Avenue, New York, New York 10022, Attn: Steven J. Reisman, Esq.
(sreisman@katten.com) and Bryan A. Kotliar, Esq. (bryan.kotliar@katten.com) and 525 West
Monroe Street, Chicago, IL 60661, Attn: Peter A. Siddiqui, Esq. (peter.siddiqui@katten.com); (ii)
Delaware counsel to the Debtors, Klehr Harrison Harvey Branzburg LLP, 919 N. Market Street,
Suite 1000, Wilmington, DE 19801, Attn: Domenic E. Pacitti, Esq. (dpacitti@klehr.com) and
Michael W. Yurkewicz, Esq. (myurkewicz@klehr.com) and 1835 Market Street, 14th Floor,
Philadelphia, PA 19103, Attn: Morton R. Branzburg, Esq. (mbranzburg@klehr.com); (iii) the
United States Trustee, 844 King Street, Suite 2207, Lockbox 35, Wilmington, DE 19801, Attn:
Linda J. Casey, Esq. (Linda.Casey@usdoj.gov); (iv) proposed counsel to the Committee,
Pachulski Stang Ziehl & Jones, 780 Third Avenue, 34th Floor, New York, NY 10017, Attn: Robert
J. Feinstein, Esq. (rfeinstein@pszjlaw.com) and Bradford J. Sandler, Esq. (bsandler@
pszjlaw.com); (v) counsel to the administrative agent under the Debtors’ prepetition first lien debt
facility and the Debtors’ debtor-in-possession financing facility, King & Spalding LLP, 1180
Peachtree Street NE, Atlanta, GA 30309, Attn: W. Austin Jowers, Esq. (ajowers@kslaw.com);
and (vi) to the extent not listed herein, those parties requesting notice pursuant to Bankruptcy Rule
2002 (collectively, the “Application Recipients”)

      IF YOU FAIL TO RESPOND IN ACCORDANCE WITH THIS NOTICE, THEN 80%
OF THE FEES AND 100% OF THE EXPENSES REQUESTED IN THE APPLICATION MAY
BE PAID PURSUANT TO THE ADMINISTRATIVE ORDER WITHOUT FURTHER NOTICE,
HEARING, OR ORDER OF THE COURT.

    IF A TIMELY OBJECTION IS FILED AND SERVED, THEN PAYMENT WILL BE
MADE IN ACCORDANCE WITH THE PROCEDURES SET FORTH IN THE
ADMINISTRATIVE ORDER AND A HEARING WILL BE HELD.


                          {Remainder of Page Intentionally Left Blank}




PHIL1 8985911v.1
              Case 20-10475-BLS   Doc 626-1   Filed 07/01/20    Page 3 of 3




 Dated: July 1, 2020              /s/ Domenic E. Pacitti
 Wilmington, Delaware             KLEHR HARRISON HARVEY BRANZBURG LLP
                                  Domenic E. Pacitti (DE Bar No. 3989)
                                  Michael W. Yurkewicz (DE Bar No. 4165)
                                  919 N. Market Street, Suite 1000
                                  Wilmington, DE 19801
                                  Telephone: (302) 426-1189
                                  Facsimile: (302) 426-9193
                                  -and-
                                  KLEHR HARRISON HARVEY BRANZBURG LLP
                                  Morton R. Branzburg
                                  1835 Market Street, 14th Floor
                                  Philadelphia, PA 19103
                                  Telephone: (215) 569-2700
                                  Facsimile: (215) 568-6603
                                  -and-
                                  KATTEN MUCHIN ROSENMAN LLP
                                  Steven J. Reisman (admitted pro hac vice)
                                  Bryan M. Kotliar (admitted pro hac vice)
                                  575 Madison Avenue
                                  New York, NY 10022
                                  Telephone: (212) 940-8800
                                  Facsimile: (212) 940-8876
                                  -and-
                                  KATTEN MUCHIN ROSENMAN LLP
                                  Peter A. Siddiqui (admitted pro hac vice)
                                  525 W. Monroe Street
                                  Chicago, IL 60661
                                  Telephone: (312) 902-5200
                                  Facsimile: (312) 902-1061

                                  Attorneys for the Debtors and Debtors in Possession




PHIL1 8985911v.1
